 



NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

 

EMPOWERED PRODUCTS, INC.

2012 OMNIBUS INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, Empowered Products, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2012 Omnibus
Incentive Plan (the “Plan”), to the Participant designated in this Notice of
Grant of Restricted Stock Unit Award (the “Notice”) the number of shares of the
common stock of the Company set forth in the Notice, subject to certain
restrictions as outlined below in this Notice and the additional provisions set
forth in the attached Terms and Conditions of Restricted Stock Unit Award (the
“Agreement”). Also enclosed is a copy of the information statement describing
important provisions of the Plan.

 

Participant: [__________]

 

Grant Date: [__________]

 

# of Restricted Stock Units: [________]

 

Purchase Price: Subject to the withholding provisions of Section 5 of the Terms
and Conditions, this Restricted Stock Unit Award does not require the
Participant to pay any purchase price or other cash consideration in connection
with this Award, including the issuance or delivery of Common Stock upon vesting
of the Award.

 

Vesting Schedule: Subject to the provisions contained in Sections 4, 5 and 6 of
the Terms and Conditions, this Restricted Stock Unit Award shall vest, and the
applicable Restrictions set forth in the Terms and Conditions shall lapse in
accordance with the following schedule, in the event the Participant does not
have a Termination of Service prior to the applicable vesting date:

 



Date of Vesting  Cumulative Amount Vested  [Sample Vesting Schedule]     First
Anniversary of Grant Date   25% Second Anniversary of Grant Date   50% Third
Anniversary of Grant Date   75% Fourth Anniversary of Grant Date   100%]

  

Change in Control: Unless otherwise specified in this Notice, no accelerated
vesting of any Restricted Stock Units shall occur in the event of a Change in
Control of the Company (as defined in and subject to the provisions of the
Plan).

 

Forfeiture: The Participant’s rights in the Restricted Stock Unit Award on which
the Restrictions have not lapsed pursuant to the vesting schedule provisions
above shall be forfeited in full in the event of the Participant’s Termination
of Service for any reason.

 

By signing below, the Participant agrees that this Restricted Stock Unit Award
is granted under and governed by the terms and conditions of the Company’s 2012
Omnibus Incentive Plan and the attached Terms and Conditions.

 



Participant    Empowered Products, Inc.         ________________________________
  By: ____________________________     Title:___________________________ 
 Date:____________________________   Date:___________________________       





 

 

 

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

 

These Terms and Conditions of Restricted Stock Unit Award relates to the Notice
of Grant of Restricted Stock Unit Award (the “Notice”) attached hereto, by and
between Empowered Products, Inc. (the “Company”), and the person identified in
the Notice (the “Participant”).

 

The Board of Directors of the Company has authorized and approved the 2012
Omnibus Incentive Plan (the “Plan”), which has been approved by the Company’s
stockholders. The Committee has approved an award to the Participant of a number
of shares of the Company’s common stock, conditioned upon the Participant’s
acceptance of the provisions set forth in the Notice and these Terms and
Conditions within 60 days after the Notice and these Terms and Conditions are
presented to the Participant for review. For purposes of the Notice and these
Terms and Conditions, any reference to the Company shall include a reference to
any Affiliate.

 

1. Grant of Restricted Stock Units.

 

(a) As of the Grant Date set forth in the Notice of Grant, the Company grants to
the Participant the number of Restricted Stock Units set forth in the Notice of
Grant (the “Units”), which represent shares of the Company’s Common Stock. The
Units are subject to the restrictions set forth in Section 2 of this Agreement,
these Terms and Conditions, the provisions of the Plan and the other provisions
contained in these Terms and Conditions.

 

(b) The Units granted under this Agreement shall be reflected in a bookkeeping
account maintained by the Company during the Restricted Period. If and when the
restrictions set forth in Section 2 expire in accordance with the terms of this
Agreement, and upon the satisfaction of all other applicable conditions as to
the Units, such Units (and any related Dividend Units described in Section 1(c)
below) not forfeited pursuant to Section 4 hereof shall be settled in cash or
shares of Common Stock as provided in Section 1(e) of this Agreement and
otherwise in accordance with the Plan.

 

(c) With respect to each Unit, whether or not vested, that has not been
forfeited (but only to the extent such award of Units has not been settled for
cash or Common Stock), the Company shall, with respect to any cash dividends
paid on the Common Stock, accrue and credit to the Participant’s bookkeeping
account a number of Units having a Fair Market Value as of the date such
dividend is paid equal to the cash dividends that would have been paid with
respect to such Unit if it were an outstanding share of Common Stock (the
“Dividend Units”). These Dividend Units thereafter shall (i) be treated as Units
for purposes of future dividend accruals pursuant to this Section 1(c); and (ii)
vest in such amounts (rounded to the nearest whole Unit) at the same time as the
Units with respect to which such Dividend Units were received. Any dividends or
distributions on Common Stock paid other than in cash shall accrue in the
Participant’s bookkeeping account and shall vest at the same time as the Units
in respect of which they are made (in each case in the same form, based on the
same record date and at the same time, as such dividend or other distribution is
paid on such Common Stock).

 

(d) The Company’s obligations under this Agreement (with respect to both the
Units and the Dividend Units, if any) shall be unfunded and unsecured, and no
special or separate fund shall be established and no other segregation of assets
shall be made. The rights of Participant under this Agreement shall be no
greater than those of a general unsecured creditor of the Company. In addition,
the Units shall be subject to such restrictions as the Company may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which Common Stock is then
listed, any Company policy and any applicable federal or state securities law.

 



-2-

 

 

(e) Except as otherwise provided in this Agreement, settlement of the Units in
accordance with the provisions of this Section 1(e) shall be delivered as soon
as practicable after the end of the Restricted Period, and upon the satisfaction
of all other applicable conditions as to the Units (including the payment by the
Participant of all applicable withholding taxes). The Units so payable to the
Participant shall be paid solely in shares of Common Stock, solely in cash based
on the Fair Market Value of the Common Stock (determined as of the first
business day next following the last day of the Restricted Period), or in a
combination of the two, as determined by the Committee in its sole discretion.

 

2. Restrictions.

 

(a) The Participant shall have no rights as a stockholder of the Company by
virtue of any Unit unless and until such Unit vests and resulting shares of
Common Stock are issued to the Participant:

 

(b)  None of the Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period, except as may be
permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.

 

(c) Any attempt to dispose of the Units or any interest in the Units in a manner
contrary to the restrictions set forth in this Agreement shall be void and of no
effect.

 

3. Restricted Period and Vesting. The “Restricted Period” is the period
beginning on the Grant Date and ending on the date the Units, or such applicable
portion of the Units, are deemed vested under the schedule set forth in the
Notice Subject to the provisions contained in Section 4, 5 and 6, the Units
shall be deemed vested and no longer subject to forfeiture under Section 4 upon
expiration of the Restricted Period, and the satisfaction of all other
applicable conditions as to the Units (including the payment by the Participant
of all applicable withholding taxes).

 

4. Forfeiture.

 

Subject to Section 6 hereof, if during the Restricted Period (i) the Participant
incurs a Termination of Service, (ii) there occurs a material breach of the
Notice or these Terms and Conditions by the Participant, or (iii) the
Participant fails to meet the tax withholding obligations described in Section
5(b) hereof, all rights of the Participant to the Units that have not vested in
accordance with Section 3 as of the date of such termination shall terminate
immediately and be forfeited in their entirety.

 

5. Withholding.

 

(a) The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Units.

 



-3-

 

 

(b) The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of the Plan.

 

(c) Subject to any rules prescribed by the Committee, the Participant shall have
the right to elect to meet any withholding requirement (i) by having withheld
from this Award at the appropriate time that number of whole shares of Common
Stock whose Fair Market Value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares and cash.

 

6. Committee’s Discretion. Notwithstanding any provision of this Agreement to
the contrary, the Committee shall have discretion under Section 7.02(b) of the
Plan to waive any forfeiture of the Units as set forth in Section 4 hereof, the
Restricted Period and any other conditions set forth in this Agreement.

 

7. Defined Terms. Capitalized terms used but not defined in the Notice and
Agreement shall have the meanings set forth in the Plan, unless such term is
defined in any Employment Agreement between the Participant and the Company or
an Affiliate. Any terms used in the Notice and Agreement, but defined in the
Participant’s Employment Agreement are incorporated herein by reference and
shall be effective for purposes of the Notice and these Terms and Conditions
without regard to the continued effectiveness of the Employment Agreement.

 

8. Nonassignability. The Units may not be sold, assigned, transferred (other
than by will or the laws of descent and distribution, or to an inter vivos trust
with respect to which the Participant is treated as the owner under Sections 671
through 677 of the Code), pledged, hypothecated, or otherwise encumbered or
disposed of until the restrictions on such Units, as set forth in the Notice and
Agreement, have lapsed or been removed.

 

9. Participant Representations. The Participant hereby represents to the Company
that the Participant has read and fully understands the provisions of the
Notice, these Terms and Conditions and the Plan and the Participant’s decision
to participate in the Plan is completely voluntary. Further, the Participant
acknowledges that the Participant is relying solely on his or her own advisors
with respect to the tax consequences of this restricted stock award.

 

10. Regulatory Restrictions on the Units. Notwithstanding any other provision of
the Plan, the obligation of the Company to issue Common Stock in connection with
this Award under the Plan shall be subject to all applicable laws, rules and
regulations and such approval by any regulatory body as may be required. The
Company reserves the right to restrict, in whole or in part, the delivery of
Common Stock pursuant to these Terms and Conditions prior to the satisfaction of
all legal requirements relating to the issuance of such shares, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.

 

11. Miscellaneous.

 

11.1Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.

 



-4-

 

 

11.2Waiver. The waiver by any party hereto of a breach of any provision of the
Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.

 

11.3Entire Agreement. These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof.

 

11.4Binding Effect; Successors. These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 

11.5Governing Law. The Notice and these Terms and Conditions shall be governed
by and construed in accordance with the laws of the State of Nevada.

 

11.6Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

11.7Conflicts; Amendment. The provisions of the Plan are incorporated in these
Terms and Conditions in their entirety. In the event of any conflict between the
provisions of these Terms and Conditions and the Plan, the provisions of the
Plan shall control. The Agreement may be amended at any time by written
agreement of the parties hereto.

 

11.8No Right to Continued Employment. Nothing in the Notice or these Terms and
Conditions shall confer upon the Participant any right to continue in the employ
or service of the Company or affect the right of the Company to terminate the
Participant’s employment or service at any time.

 

11.9Further Assurances. The Participant agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.

 



-5-

 

 